Case 8:20-cv-01486-JLS-DFM Document 15 Filed 11/20/20 Pagel1of1 Page ID #:43

UNITED STATES DISTRICT COURT JS6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SACV 20-01486-JLS (DFMx) Date November 20, 2020

 

 

Title Frank Walworth v. Rubio Real Estate Services, Inc.

 

Present: The Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

 

 

 

Melissa Kunig None Reported
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
VOLUNTARY DISMISSAL

The Court, having been advised by the Plaintiff that this action has been resolved by a
Notice of Voluntary Dismissal [14], hereby orders this action dismissed without prejudice. The
Court hereby orders all proceedings in the case vacated and taken off calendar.

The Order to Show Cause issued on November 10, 2020 [13] is hereby discharged.

 

Initials of Deputy Clerk =mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
